

	

		II

		109th CONGRESS

		1st Session

		S. 137

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Kerry introduced the

			 following bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To modify the contract consolidation requirements in the

		  Small Business Act, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Small Business Federal Contractor

			 Safeguard Act of 2005.

		

			2.

			Contract consolidation

			

				(a)

				Definitions

				Section

			 3(o) of the Small Business

			 Act (15

			 U.S.C. 632(o)) is amended to read as follows:

				

					

						(o)

						Definitions relating to consolidation of contract

				requirements

						For purposes of this Act—

						

							(1)

							the terms consolidation of contract requirements

				and consolidation, with respect to contract requirements of a

				military department, Defense Agency, Department of Defense Field Activity, or

				any other Federal department or agency having contracting authority mean a use

				of a solicitation to obtain offers for a single contract or a multiple award

				contract to satisfy 2 or more requirements of that department, agency, or

				activity for goods or services that—

							

								(A)

								have previously been provided to or performed for that

				department, agency, or activity under 2 or more separate contracts that are

				smaller in cost than the total cost of the contract for which the offers are

				solicited; or

							

								(B)

								are of a type capable of being provided or performed by a small

				business concern for that department, agency, or activity under 2 or more

				separate contracts that are smaller in cost than the total cost of the contract

				for which the offers are solicited;

							

							(2)

							the term multiple award contract means—

							

								(A)

								a contract that is entered into by the Administrator of General

				Services under the multiple award schedule program referred to in section

				2302(2)(C) of title 10, United States Code;

							

								(B)

								a multiple award task order contract or delivery order contract

				that is entered into under the authority of sections 2304a through 2304d of

				title 10, United States Code, or sections 303H through 303K of the

				Federal Property and Administrative Services

				Act of 1949 (41 U.S.C. 253h through 253k);

				and

							

								(C)

								any other indeterminate delivery, indeterminate quantity

				contract that is entered into by the head of a Federal agency with 2 or more

				sources pursuant to the same solicitation; and

							

							(3)

							the term senior procurement executive

				means—

							

								(A)

								with respect to a military department, the official designated

				under section 16(3) of the Office of Federal Procurement Policy Act

				(41 U.S.C.

				414(3)) as the senior procurement executive for the military

				department;

							

								(B)

								with respect to a Defense Agency or a Department of Defense

				Field Activity, the official so designated for the Department of Defense;

				and

							

								(C)

								with respect to a Federal department or agency other than those

				referred to in subparagraphs (A) and (B), the official so designated by that

				department or agency.

							.

			

				(b)

				Procurement strategies

				Section

			 15(e) of the Small Business

			 Act (15

			 U.S.C. 644(e)) is amended—

				

					(1)

					in paragraph (2)—

					

						(A)

						by striking “.—

						

							

								(A)

								In general

							; and

					

						(B)

						by striking subparagraphs (B) and (C); and

					

					(2)

					by amending paragraph (3) to read as follows:

					

						

							(3)

							Limitation on use of acquisition strategies involving

				consolidation

							

								(A)

								Certain defense contract requirements

								An official of a military department, defense agency, or

				Department of Defense Field Activity shall not execute an acquisition strategy

				that includes a consolidation of contract requirements of the military

				department, agency, or activity with a total value in excess of $5,000,000,

				unless the senior procurement executive first—

								

									(i)

									conducts market research;

								

									(ii)

									identifies any alternative contracting approaches that would

				involve a lesser degree of consolidation of contract requirements; and

								

									(iii)

									determines that the consolidation is necessary and

				justified.

								

								(B)

								Certain civilian agency contract requirements

								The head of a Federal agency not described in subparagraph (A)

				that has contracting authority shall not execute an acquisition strategy that

				includes a consolidation of contract requirements of the agency with a total

				value in excess of $2,000,000, unless the senior procurement executive of the

				agency first—

								

									(i)

									conducts market research;

								

									(ii)

									identifies any alternative contracting approaches that would

				involve a lesser degree of consolidation of contract requirements; and

								

									(iii)

									determines that the consolidation is necessary and

				justified.

								

								(C)

								Additional requirements for higher value consolidated

				contracts

								In addition to meeting the requirements under subparagraph (A)

				or (B), a procurement strategy by a civilian agency that includes a

				consolidated contract valued at more than $5,000,000, or by a defense agency

				that includes a consolidated contract valued at more than $7,000,000 shall

				include—

								

									(i)

									an assessment of the specific impediments to participation by

				small business concerns as prime contractors that will result from the

				consolidation;

								

									(ii)

									the identification of the alternative strategies that would

				reduce or minimize the scope of the consolidation and the rationale for not

				choosing those alternatives;

								

									(iii)

									actions designed to maximize small business participation as

				prime contractors, including provisions that encourage small business teaming

				for the consolidated requirement; and

								

									(iv)

									actions designed to maximize small business participation as

				subcontractors (including suppliers) at any tier under the contract or

				contracts that may be awarded to meet the requirements.

								

								(D)

								Necessary and justified

								A senior procurement executive may determine that an

				acquisition strategy involving a consolidation of contract requirements is

				necessary and justified for purposes of subparagraph (A), (B), or (C), if the

				benefits of the acquisition strategy substantially exceed the benefits of each

				of the possible alternative contracting approaches identified under clause (ii)

				of any of those subparagraphs, as applicable. Savings in administrative or

				personnel costs alone shall not constitute, for such purpose, a sufficient

				justification for a consolidation of contract requirements in a procurement,

				unless the total amount of the cost savings is expected to be substantial in

				relation to the total cost of the procurement.

							

								(E)

								Benefits

								Benefits considered for purposes of this paragraph may include

				cost and, regardless of whether quantifiable in dollar amounts—

								

									(i)

									quality;

								

									(ii)

									acquisition cycle;

								

									(iii)

									terms and conditions; and

								

									(iv)

									any other benefit directly related to national security or

				homeland defense.

								.

				

				(c)

				Additional to technical advisers

				Section

			 15(k) of the Small Business

			 Act (15

			 U.S.C. 644(k)) is amended—

				

					(1)

					in paragraph (5), by striking bundled contract and

			 inserting consolidated contract; and

				

					(2)

					in paragraph (8), by striking representative— and

			 inserting representative at each major procurement center under

			 subsection (l)(1)—.

				

				(d)

				Procurement center representatives

				Section

			 15(l) of the Small Business

			 Act (15

			 U.S.C. 644(l)) is amended—

				

					(1)

					by redesignating paragraphs (2) through (7) as paragraphs (3)

			 through (8), respectively;

				

					(2)

					by striking (l)(1) and inserting

			 (2);

				

					(3)

					by inserting before paragraph (2), as redesignated, the

			 following:

					

						

							(l)

							(1)

								The Administration shall assign not fewer than 1 procurement

				center representative at each major procurement center, in addition to not

				fewer than 1 for each State.

							;

				

					(4)

					in paragraph (2), as redesignated, by striking to the

			 representative referred to in subsection (k)(6) and inserting to

			 the traditional procurement center representative and the commercial market

			 representative, with each such position filled by a different individual, and

			 each such representative having separate and distinct duties and

			 responsibilities.; and

				

					(5)

					by striking paragraph (2) each place that term

			 appears and inserting paragraph (3).

				

				(e)

				Report requirements

				Section 15(p)(4)(B) of the

			 Small Business Act (15 U.S.C.

			 644(p)(4)(B)) is amended—

				

					(1)

					in clause (i), by striking and at the end;

				

					(2)

					in clause (ii), by striking the period at the end and inserting

			 the following: ; and; and

				

					(3)

					by adding at the end the following:

					

						

							(iii)

							a description of best practices for maximizing small business

				prime and subcontracting opportunities.

						.

				

				(f)

				Conforming amendments

				Section

			 15(p) of the Small Business

			 Act (15

			 U.S.C. 644(p)) is amended—

				

					(1)

					in the subsection heading, by striking Bundled Contracts and inserting

			 Consolidated

			 Contracts;

				

					(2)

					in the heading to paragraph (1), by striking

			 Bundled contract and inserting

			 Consolidated contract;

				

					(3)

					in the heading to paragraph (4), by striking

			 contract bundling and inserting

			 contract consolidation;

				

					(4)

					by striking bundled contracts each place that term

			 appears and inserting consolidated contracts;

				

					(5)

					by striking bundled contract each place that term

			 appears and inserting consolidated contract;

				

					(6)

					by striking bundling of contract requirements each

			 place that term appears and inserting consolidation of contract

			 requirements;

				

					(7)

					in paragraph (4)(B)(ii), by striking previously

			 bundled and inserting previously consolidated;

				

					(8)

					in paragraph (4)(B)(ii)(I), by striking were

			 bundled and inserting were consolidated;

				

					(9)

					in paragraph (4)(B)(ii)(II)(bb), by striking bundling the

			 contract requirements and inserting the consolidation of

			 contract requirements; and

				

					(10)

					in paragraph (4)(B)(ii)(II)(cc), by striking bundled

			 status and inserting consolidated status.

				

			3.

			Agency accountability

			

				(a)

				In general

				Each procurement employee—

				

					(1)

					shall communicate to their subordinates the importance of

			 achieving small business goals; and

				

					(2)

					shall have as an annual performance evaluation factor, if

			 appropriate, the success of that procurement employee in small business

			 utilization, in accordance with the goals established under this

			 section.

				

				(b)

				Definition

				As used in this section, the term procurement

			 employee means a senior procurement executive, senior program manager,

			 or small and disadvantaged business utilization manager of a Federal agency

			 having contracting authority.

			

			4.

			Small business participation in prime contracting

			

				(a)

				Reserved contracts

				Section

			 15(j) of the Small Business

			 Act (15

			 U.S.C. 644(j)) is amended by adding at the end the

			 following:

				

					

						(4)

						Any adjustment to the simplified acquisition threshold (as

				defined in section 4(11) of the Office of Federal Procurement Policy Act

				(41 U.S.C.

				403(11))), shall be immediately matched by an identical

				adjustment to the small business reserve for purposes of this

				subsection.

					.

			

				(b)

				Participation in multiple award contracts

				Section

			 15(j) of the Small Business

			 Act (15

			 U.S.C. 644(j)) is amended—

				

					(1)

					in paragraph (2), by striking (2) In carrying out

			 paragraph (1) and inserting (3) In carrying out paragraphs (1)

			 and (2);

				

					(2)

					in paragraph (3), by striking (3) Nothing in paragraph

			 (1) and inserting (4) Nothing in this subsection;

			 and

				

					(3)

					by inserting after paragraph (1) the following:

					

						

							(2)(A)

								In the case of orders under multiple award contracts, including

				Federal Supply Schedule contracts and multi-agency contracts, that are subject

				to the small business reserve, contracting officers shall consider not fewer

				than 2 small business concerns if such small business concerns can offer the

				items sought by the contracting officer on competitive terms, with respect to

				price, quality, and delivery schedule, with the goods or services available in

				the market.

							

								(B)

								If only 1 small business concern can satisfy the requirement,

				the contracting officer shall include such small business concern in their

				evaluation.

							.

				

				(c)

				Report requirement

				

					(1)

					In general

					Not less than once every 180 days, the Comptroller General of the

			 United States shall submit a report on the level of participation in multiple

			 award contracts, including the Federal Supply Schedule to—

					

						(A)

						the Small Business Administration;

					

						(B)

						the Committee on Small Business and Entrepreneurship of the

			 Senate; and

					

						(C)

						the Committee on Small Business of the House of

			 Representatives.

					

					(2)

					Contents

					Each report submitted under paragraph (1) shall contain, for the

			 6-month reporting period—

					

						(A)

						the total number of multiple award contracts;

					

						(B)

						the total number of small business concerns that received

			 multiple award contracts;

					

						(C)

						the total number of orders;

					

						(D)

						the total value of orders;

					

						(E)

						the number of orders received by small business concerns;

					

						(F)

						the value of orders received by small business concerns;

					

						(G)

						the number of small business concerns that received orders;

			 and

					

						(H)

						such other information that the Comptroller General considers

			 relevant.

					

			5.

			Small business participation in subcontracting

			

				(a)

				Certifications required

				Section 8(d)(6) of the

			 Small Business Act (15 U.S.C.

			 637(d)(6)) is amended—

				

					(1)

					in subparagraph (E), by striking and at the

			 end;

				

					(2)

					in subparagraph (F), by striking the period at the end and

			 inserting ; and; and

				

					(3)

					by adding at the end the following:

					

						

							(G)

							certification that the offeror or bidder will acquire articles,

				equipment, supplies, services, or materials, or obtain the performance of

				construction work from small business concerns in the amount and quality used

				in preparing the bid or proposal, unless such small business concerns are no

				longer in business or can no longer meet the quality, quantity, or delivery

				date.

						.

				

				(b)

				Penalties for false certifications

				Section

			 16(f) of the Small Business

			 Act (15

			 U.S.C. 645(f)) is amended by striking of this

			 Act and inserting or the reporting requirements of section

			 8(d)(11).

			

			6.

			Evaluating subcontract participation in awarding

			 contracts

			

				(a)

				Significant factors

				Section 8(d)(4)(G) of the

			 Small Business Act (15 U.S.C.

			 637(d)(4)(G)) is amended by striking a bundled

			 and inserting any.

			

				(b)

				Evaluation reports

				Section 8(d)(10) of the

			 Small Business Act (15 U.S.C.

			 637(d)(10)) is amended—

				

					(1)

					by striking is authorized to and inserting

			 shall;

				

					(2)

					in subparagraph (B), by striking and at the

			 end;

				

					(3)

					in subparagraph (C), by striking the period at the end and

			 inserting ; and; and

				

					(4)

					by adding at the end the following:

					

						

							(D)

							report the results of each evaluation under subparagraph (C) to

				the appropriate contracting officers.

						.

				

				(c)

				Centralized database; payments pending reports

				Section

			 8(d) of the Small Business

			 Act (15

			 U.S.C. 637(d)) is amended—

				

					(1)

					by redesignating paragraph (11) as paragraph (14); and

				

					(2)

					by inserting after paragraph (10) the following:

					

						

							(11)

							Certification

							A report submitted by the prime contractor pursuant to

				paragraph (6)(E) to determine the attainment of a subcontract utilization goal

				under any subcontracting plan entered into with a Federal agency under this

				subsection shall contain the name and signature of the president or chief

				executive officer of the contractor, certifying that the subcontracting data

				provided in the report are accurate and complete.

						

							(12)

							Centralized database

							The results of an evaluation under paragraph (10)(C) shall be

				included in a national centralized governmentwide database.

						

							(13)

							Payments pending reports

							Each Federal agency having contracting authority shall ensure

				that the terms of each contract for goods and services includes a provision

				allowing the contracting officer of an agency to withhold an appropriate amount

				of payment with respect to a contract (depending on the size of the contract)

				until the date of receipt of complete, accurate, and timely subcontracting

				reports in accordance with paragraph (11).

						.

				

				(d)

				Referral of material breach to inspectors general

				Section 8(d)(8) of the

			 Small Business Act (15 U.S.C.

			 637(d)(8)) is amended by adding at the end the following:

			 A material breach described in this paragraph shall be referred for

			 investigation to the Inspector General (or the equivalent) of the affected

			 agency..

			

			7.

			BusinessLINC report to Congress

			Section 8(n) of the

			 Small Business Act (15 U.S.C. 637(n))

			 is amended—

			

				(1)

				by redesignating paragraph (3) as paragraph (4); and

			

				(2)

				by adding after paragraph (2) the following:

				

					

						(3)

						Annual report

						

							(A)

							In general

							The Associate Administrator of Business Development of the

				Administration shall collect data on the BusinessLINC program and submit an

				annual report by April 30 of each year on the effectiveness of the program to

				the Committee on Small Business and Entrepreneurship of the Senate and the

				Committee on Small Business of the House of Representatives.

						

							(B)

							Contents

							The report submitted under subparagraph (A) shall

				include—

							

								(i)

								the number of programs administered in each State;

							

								(ii)

								the corresponding grant awards and the date of each

				award;

							

								(iii)

								the dollar amount of the contracts in effect in each State as a

				result of the BusinessLINC program; and

							

								(iv)

								the number of teaming arrangements or partnerships created as a

				result of the BusinessLINC program.

							.

			

